DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 12/23/2021. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,555,885 B2 (“Stanek”) in view of US 2017/0139424 A1 (“Ll”) in further view of US 2017/0320569 A1 (“Gordon”).

Regarding claim 1, Stanek discloses  providing a data capture system in an unmanned aerial vehicle (UAV); utilizing the data capture system to capture data when the UAV is in flight (see at least Col. 7 lines 22-50), 
landing the UAV on the vehicle; and transferring the first portion of the data to a second computer in the vehicle after landing the UAV on the vehicle (see at least Col. 7 line 50 – Col. 8 line 9).
Stanek is not explicit on determining, by a first computer in the UAV, one or more limitations associated with wirelessly transmitting some or all the data from the UAV to a vehicle, withholding, by the first computer, wireless transmission of a first portion of the data to the vehicle due, at least in part, to the one or more limitations or due to a security concern, however,
Ll discloses determining, by a first computer in the UAV, one or more limitations associated with wirelessly transmitting some or all the data from the UAV to a vehicle, withholding, by the first computer, wireless transmission of a first portion of the data to the vehicle due, at least in part, to the one or more limitations or due to a security concern (see at least Abstract and [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ll with the system disclosed by Stanek in order to provide a cargo transport system and method based on an UAV, which can transport cargos by the UAV to a vehicle that needs the cargos and can receive the UAV (Ll, [0004]).
Stanek in view of Ll is not explicit on when the UAV is in flight, the lighting system is configured for illuminating a selected area, and wherein at least an illumination pattern of the lighting system is predefined by a user, however,
Gordon discloses when the UAV is in flight, the lighting system is configured for illuminating a selected area, and wherein at least an illumination pattern of the lighting system is predefined by a user (see at least [0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gordon with the system disclosed by Stanek in view of Ll in order to decrease the delivery time of items due to various factors, including traveling distance, weather conditions, traffic conditions, terrain conditions, etc. (Gordon, [0002]).

Regarding claim 2, Stanek further discloses the one or more limitations associated with wirelessly transmitting the data from the UAV to the vehicle comprise at least one of a transmission bandwidth limitation, a data size limitation, a time limitation, or a battery limitation (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 3, Stanek is not explicit on wirelessly transmitting, by the first computer to the vehicle, a second portion of the data prior to landing the UAV on the vehicle, however,
Ll discloses wirelessly transmitting, by the first computer to the vehicle, a second portion of the data prior to landing the UAV on the vehicle (see at least [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ll with the system disclosed by Stanek in order to provide a cargo transport system and method based on an UAV, which can transport cargos by the UAV to a vehicle that needs the cargos and can receive the UAV (Ll, [0004]).

Regarding claim 4, Stanek is not explicit on setting a threshold for the at least one of the transmission bandwidth limitation, the data size limitation, the time limitation, or the battery limitation; and comparing the at least one of the transmission bandwidth limitation, the data size limitation, the time limitation, or the battery limitation to the threshold, however,
Ll discloses setting a threshold for the at least one of the transmission bandwidth limitation, the data size limitation, the time limitation, or the battery limitation; and comparing the at least one of the transmission bandwidth limitation, the data size limitation, the time limitation, or the battery limitation to the threshold (see at least [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ll with the system disclosed by Stanek in order to provide a cargo transport system and method based on an UAV, which can transport cargos by the UAV to a vehicle that needs the cargos and can receive the UAV (Ll, [0004]).

Regarding claim 5, Stanek further discloses the data capture system comprises at least one of a sensor, an imaging device, or a recording device, and wherein the vehicle is an autonomous vehicle (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 6, Stanek further discloses the first portion of the data comprises at least one of an image captured by the imaging device or a video recording captured by the recording device(see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 7, Stanek further discloses providing, a communication relay system in an unmanned aerial vehicle (UAV); placing the UAV in flight; receiving, in the communication relay system of the UAV, from one of a satellite or a cellular base station, at least a first signal; and relaying, by the communication relay system of the UAV, to a vehicle, at least one of the first signal or a first message that is generated by utilizing the first signal (see at least Col. 7 lines 22-50).

Regarding claim 8, Stanek further discloses the first signal is a global position system (GPS) signal and the first message is a navigation instruction that is generated by utilizing the GPS signal (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 9, Stanek further discloses providing, a data capture system in the UAV; utilizing the data capture system to capture data when the UAV is in flight (see at least Col. 7 lines 22-50);
landing the UAV on the vehicle; and transferring, to a second computer in the vehicle, after landing the UAV on the vehicle, the first portion of the data (see at least Col. 7 line 50 – Col. 8 line 9).

	Ll discloses determining, by a first computer in the UAV, one or more limitations associated with wirelessly transmitting some or all the data from the UAV to the vehicle; withholding, by the first computer, wireless transmission of a first portion of the data to the vehicle (see at least Abstract and [0029]-[0030]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ll with the system disclosed by Stanek in order to provide a cargo transport system and method based on an UAV, which can transport cargos by the UAV to a vehicle that needs the cargos and can receive the UAV (Ll, [0004]).

Regarding claim 10, Stanek further discloses the vehicle is an autonomous vehicle and wherein the data captured by the data capture system comprises at least one of an image or a video recording (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 11, Stanek further discloses the one of the image or the video is associated with at least one of a traffic flow condition, a state of a traffic light, an emergency situation, or a crowd condition (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 12, Stanek further discloses a data capture system configured to capture data when the UAV is in flight (see at least Col. 7 lines 22-50); 
transfer, to a second computer in the vehicle, the first portion of the data after the UAV has landed on the vehicle (see at least Col. 7 line 50 – Col. 8 line 9).

Ll discloses a first computer comprising at least one memory that stores computer-executable instructions, the first computer configured to access the at least one memory and execute the computer-executable instructions to at least: determine one or more limitations associated with wirelessly transmitting some or all the data from the UAV to a vehicle; withhold wireless transmission of a first portion of the data to the vehicle (see at least Abstract and [0029]-[0030])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ll with the system disclosed by Stanek in order to provide a cargo transport system and method based on an UAV, which can transport cargos by the UAV to a vehicle that needs the cargos and can receive the UAV (Ll, [0004]).

Regarding claim 13, Stanek further discloses the data capture system comprises at least one of a sensor, an imaging device, or a recording device, and wherein the vehicle is an autonomous vehicle (see at least Col. 7 lines 22-50).

Regarding claim 14, Stanek further discloses the sensor is an image sensor configured to capture at least one of an image or a video of at least one of a traffic flow condition, a state of a traffic light, an emergency situation, or a crowd condition (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 15, Stanek further discloses the UAV further includes a wireless transceiver configured to transmit the at least one of the image or the video to the autonomous vehicle (see at least Col. 7 line 50 – Col. 8 line 9).

Regarding claim 17, Stanek is not explicit on the wireless transceiver is further configured to transmit to the autonomous vehicle, a second portion of the data prior to the UAV landing on the vehicle, however,
	Ll discloses the wireless transceiver is further configured to transmit to the autonomous vehicle, a second portion of the data prior to the UAV landing on the vehicle (see at least [0029]-[0030]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ll with the system disclosed by Stanek in order to provide a cargo transport system and method based on an UAV, which can transport cargos by the UAV to a vehicle that needs the cargos and can receive the UAV (Ll, [0004]).

Regarding claim 20, Stanek further discloses the vehicle is an autonomous vehicle and the UAV further comprises a communication relay system, the communication relay system configured to receive from one of a satellite or a cellular base station, at least a first signal and relay to the autonomous vehicle, at least one of the first signal or a first message that is generated by utilizing the first signal (see at least Col. 7 line 50 – Col. 8 line 9).




Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,555,885 B2 (“Stanek”) in view of US 2017/0139424 A1 (“Ll”) and US 2017/0320569 A1 (“Gordon”) in further view of US 10,102,586 B1 (“Marlow”).

Regarding claim 16, Stanek in view of Ll and Gordon is not explicit on the sensor is an audio transducer configured to detect an audible signal emitted by an emergency vehicle and wherein the wireless transceiver is further configured to transmit to the autonomous vehicle, a message indicative of a presence of the emergency vehicle, however,
	Marlow discloses the sensor is an audio transducer configured to detect an audible signal emitted by an emergency vehicle and wherein the wireless transceiver is further configured to transmit to the autonomous vehicle, a message indicative of a presence of the emergency vehicle (see at least Col. 16 lines 21-59).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Marlow with the system disclosed by Stanek in view of Ll and Gordon in order to provide enhanced unmanned aerial vehicle (UAV) for, inter alia, inspecting property damage. In particular, various aspects described herein relate to dispatching unmanned aerial vehicles (UAVs) to inspect damage to insurance policyholders' properties and making insurance decisions from the information collected by the UAV (Marlow, Col. 1 lines 6-12).

Regarding claim 18, Stanek in view of Ll and Gordon is not explicit on the vehicle is an autonomous vehicle and the UAV further comprises a lighting system, and further wherein the first computer in the UAV is configured to cooperate with the second computer to operate the lighting system for illuminating a portion of a travel path of the autonomous vehicle, however,
	Marlow discloses the vehicle is an autonomous vehicle and the UAV further Page 28 of 30Attorney Docket Number: 35 136-0958 Client No. 84159135 comprises a lighting system, and further wherein the first computer in the UAV is configured to cooperate with the (see at least Col. 16 lines 21-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Marlow with the system disclosed by Stanek in view of Ll and Gordon in order to provide enhanced unmanned aerial vehicle (UAV) for, inter alia, inspecting property damage. In particular, various aspects described herein relate to dispatching unmanned aerial vehicles (UAVs) to inspect damage to insurance policyholders' properties and making insurance decisions from the information collected by the UAV (Marlow, Col. 1 lines 6-12).

Regarding claim 19, Stanek in view of Ll and Gordon is not explicit on the vehicle is an autonomous vehicle and the UAV further comprises a pedestrian guidance system, and wherein the first computer in the UAV is configured to cooperate with a third computer in a handheld device of a pedestrian for providing guidance to the pedestrian to reach the autonomous vehicle, however,
	Marlow discloses the vehicle is an autonomous vehicle and the UAV further comprises a pedestrian guidance system, and wherein the first computer in the UAV is configured to cooperate with a third computer in a handheld device of a pedestrian for providing guidance to the pedestrian to reach the autonomous vehicle (see at least Col. 16 lines 21-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Marlow with the system disclosed by Stanek in view of Ll and Gordon in order to provide enhanced unmanned aerial vehicle (UAV) for, inter alia, inspecting property damage. In particular, various aspects described herein relate to dispatching unmanned aerial vehicles (UAVs) to inspect damage to insurance policyholders' properties and making insurance decisions from the information collected by the UAV (Marlow, Col. 1 lines 6-12).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665